Citation Nr: 0204621	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  94-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine, on a direct basis.

2.  Entitlement to an increased rating for arthralgia, low 
back, currently rated as 20 percent disabling, to include the 
issue of entitlement to an extraschedular rating.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active service from April 1942 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1991 and May 1992 rating decisions of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The former rating decision, in 
pertinent part, denied an increased rating for arthralgia of 
the back.  The latter rating decision, in pertinent part, 
denied service connection for arthritis of the lumbosacral 
spine.

The Board remanded the case in July 1996 and again in 
November 1997.  The Board issued a decision in this appeal in 
June 1999, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2000, 
the Court granted a joint motion [hereinafter Joint Motion or 
JM] by the veteran and VA General Counsel to, in pertinent 
part, dismiss a claim for arthritis of the lumbosacral spine 
on a secondary basis, and to remand the issues shown on the 
title page of this decision.  The Board remanded the case in 
October 2000.  The current decision of the Board responds to 
the mandate of the Court.

As the Board noted in its October 2000 remand, the Joint 
Motion also sought a disability rating for degenerative joint 
disease of the knees.  Whereas VA denied that claim in 
December 1951, and has not adjudicated the claim since, the 
Board construed this as a request to reopen a claim for 
service connection for arthritis of the knees.  That matter 
was referred to the RO, although it does not appear that any 
action has yet been taken.  The matter is again referred to 
the RO for appropriate action. 

In its September 2001 written brief presentation, the 
veteran's representative argued that a claim of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU) should be addressed by the Board.  
While it is true that a claim for increased rating may 
encompass or implicate a claim for TDIU, obligating 
adjudication of that claim, there is a concomitant 
responsibility on the part of the claimant to disagree in 
order to initiate an appeal.  The veteran claimed 
unemployability in a statement received in June 1997.  The RO 
denied entitlement to TDIU in a December 1998 rating 
decision, of which the veteran was notified in January 1999.  
He did not thereafter express any disagreement with that 
determination.  In the rating decision of July 2001, the RO 
confirmed the denial of individual unemployability, notifying 
the veteran on August 10, 2001.  There is no notice of 
disagreement with that decision in the record now before the 
Board.


FINDINGS OF FACT

1.  The veteran did not develop lumbosacral arthritis in 
service or until many years later.

2.  Arthralgia of the low back is manifested by moderate 
limitation of motion with pain.

3.  The veteran's service-connected arthralgia of the low 
back does not present an exceptional or unusual disability 
picture rendering impracticable the application of the 
regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate lumbosacral 
arthritis in wartime service, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).
 
2.  The schedular criteria for a rating greater than 20 
percent for arthralgia of the low back are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2001).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service- 
connected arthralgia of the low back. 38 C.F.R. § 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records include a March 1942 enlistment 
physical examination report, which did not indicate any 
abnormalities concerning the veteran's spine. 

The veteran was hospitalized in November 1943 for symptoms of 
knee pain.  He was hospitalized again from April 4 to 10, 
1944, stating his complaint on admission as "arthritis."  
He said his current problems began in September 1943, when he 
awoke on bivouac in rainy weather, and his knees and legs 
ached, and while running, his knees gave out.  He reported 
aggravation of his pain, from knees, to back, to right 
shoulder.  His sole symptom was pain, with no temperature or 
swelling.  Physical examination showed no external evidence 
of involvement of the knees, spine, or right shoulder.  
Motions were unimpeded.  The muscular system was normal.  The 
final diagnosis was arthralgia, acute, moderately severe, 
cause undetermined.

A November 1945 separation examination report stated there 
were no musculoskeletal defects. 

In a July 1946 statement, E. Davis, M.D., noted that an 
examination found, in pertinent part, tenderness in the right 
trapezium. 

In a December 1947 rating decision, the RO, in pertinent 
part, granted service connection for arthralgia of the back 
and assigned a noncompensable rating.

An October 1951 statement from the Second Army, Headquarters, 
Ohio Military District, informed the veteran that a recent 
physical examination had shown him to be disqualified for 
retention in the active reserve because of arthritis of the 
knees.

An October 1951 private medical examination, conducted by Sol 
Scholnik, M.D., found, in pertinent part, bilateral 
sacroiliac tenderness, lumbar sacral "limitations of media 
[sic]," and instability of the joints, diagnosed as chronic 
sacroiliac sprain, probable arthritic changes in the right 
lumbar sacral vertebrae.

An October 1951 statement from J. Dobkins, M.D., reiterated 
complaints of back pain.  Complete physical examination was 
negative, except, in pertinent part, for tenderness to 
pressure over both sacroiliac joints with lumbar limitation 
of motion.

On VA examination in Cleveland in November 1951, neurological 
findings for sensation, strength, coordination and reflexes 
were physiologic throughout the whole body.  On orthopedic 
examination, the veteran complained of, in pertinent part, 
slight pain in the lower back with straight leg raising at 90 
degrees, with otherwise negative signs of lumbosacral and 
sacroiliac disease. 

On VA examination in July 1977, the veteran reported back 
discomfort, which had started several years before.  On 
examination, the spine was straight, with flattened lumbar 
curve and moderate paralumbar muscle spasm.  Straight leg 
raising was complete in both hip joints; external rotation 
was complete.  An x-ray revealed minimal degenerative changes 
in the lumbar spine, with well-preserved intervertebral disc 
spaces. 

On VA examination in May 1980, there was a positive sciatic 
nerve stretch, eliciting pain in the back.  The torso bent 
anteriorly to 90 degrees, posteriorly to 10 degrees, and 
laterally to 30 degrees on each side.  On x-ray, the 
lumbosacral spine showed no evidence of old or recent 
fracture and the heights of vertebral bodies and 
intervertebral spaces were normal.  The examiner diagnosed 
osteoarthritis, multiple joints.

On VA examination in November 1985, the veteran complained of 
knee and back pain with damp weather, and said that his 
joints hurt in cold weather and that he could not lift 
anything heavy.  On examination, there was moderate 
limitation of flexion of the lumbar spine.  An x-ray of the 
lumbosacral spine showed slight hypertrophic changes 
throughout, but otherwise was essentially normal and 
unchanged since the May 1980 study.  The examiner diagnosed, 
in pertinent part, generalized osteoarthritis.

On VA examination in March 1991, the veteran complained that 
arthritis affected all of his joints.  On examination, the 
lumbosacral L4-5 region was tender.  There was some 
limitation of motion.  Flexion was to 70 degrees, and 
rotation was to 25 degrees, worse to the left.  The diagnoses 
included, in pertinent part, arthritis of the lumbosacral 
spine.

A VA hospital summary of November 1991, concerned primarily 
with work-up to rule out prostate cancer, listed degenerative 
joint disease among the veteran's several diagnoses.  

An April 1992 hospital report on admission and treatment of 
prostate cancer listed osteoarthritis of the spine among the 
diagnoses. 

The veteran testified at a VA hearing in June 1992.  He 
affirmed his desire to prosecute his appeal from denial of 
service connection for arthritis of the lumbosacral spine, as 
well as for an increased rating for arthralgia of the low 
back. He said he had taken ibuprofen for years, starting with 
400 mg. three times a day, and increasing to his current dose 
of 800 mg. three times a day.  He had worked for a steel 
company for nine or ten years.  He said he now needed a cane 
if he was to do prolonged walking, and had need one to attend 
the current hearing.  He said he often had joint pain at 
rest, stating that it felt like a hatpin sticking into his 
lower back. 

The veteran asserted that his arthritis of the lumbosacral 
spine had first developed over five years before, when his 
dose of ibuprofen was increased from 400 mg. to 600 mg.  He 
said that at his last x-ray at VA Fort Myers clinic, the 
doctor told him the deterioration was showing throughout all 
of his joints.  He stated he had never injured his low back 
and denied ever having spasms in his low back.  At about 15 
minutes into the hearing, the veteran said that his back was 
starting to bother him from sitting.  He said a doctor first 
spoke to him about arthritis in service.  The hearing officer 
asked if he had treatment from the time of separation until 
the mid-1960s.  The veteran replied he was seen a time or 
two, but not treated, at the Cleveland VA.

The veteran testified again at a VA hearing in October 1994.  
When asked whether he ever been diagnosed as having arthritis 
in service, he reiterated his previously reported history of 
knee problems and hospitalizations in service; he did not 
answer the question "yes" or "no."  When asked whether a 
physician ever diagnosed arthritis after his separation from 
the service, the veteran reported that he was discharged from 
the reserves in about 1950 because his knees locked doing a 
deep knee bend during a physical examination.  He did not 
respond about whether he was diagnosed with arthritis.  On 
repeat questioning, he said his private physician diagnosed 
arthritis, but he did not say when nor did he identify the 
physician.  He suggested that the records were not in his 
claims folder.  He said, "The arthritis bit was given to me 
by the Fort Myers doctors."  He reported he was under 
current VA treatment for pain in multiple joints.  He 
essentially repeated the descriptions of joint and muscle 
pains throughout his body to which he testified in June 1992, 
offering examples of tasks he could not perform because of 
pain, weakness, or instability in various body parts.  He 
reported his current medications and that he had been 
diagnosed as having arthritis since service, but he did not 
know if it was "muscle arthritis" or "bone arthritis."

On VA examination in August 1996, the veteran reported the 
onset of multiple joint pain approximately 50 years before, 
including the low back.  His subjective complaints included 
pain, cracking, and weakness in the joints.  On examination, 
the back was without kypho-scoliosis.  There was visible 
thoracic paraspinal muscle spasm.  Flexion was 50 degrees, 
right and left tilt was 20 degrees, extension was 25 degrees, 
and rotation was 40 degrees right and 45 degrees left.  There 
was no evidence of neurological involvement.  X-ray studies 
revealed mild osteoarthritis, L4-5 and degenerative joint 
disease, L3 through L5-S1.  The diagnoses included, in 
pertinent part, lumbar osteoarthritis, L4-L5, and lumbosacral 
degenerative joint disease, L3 through L5-S1.

In a September 1996 addendum to the August 1996 report, the 
examiner noted that the veteran had complained of back pain 
for many years.  The examiner also reiterated the current x-
ray findings. 

On VA examination in January 1998, the veteran reported 
having progressive back pain which he blamed on his knees.  
The severity of lumbar back pain depended on his activity 
level and the length of time he sat, although lying down 
sometimes caused back pain and stiffness.  He reported that 
he wore a brace and sometimes used a cane.  He denied having 
undergone any back surgery.  On examination there were no 
postural abnormalities, fixed deformities of the lumbar 
spine, or significant muscle spasm.  Flexion was to 56 
degrees, extension was to 20 degrees, left and right lateral 
flexion were each to 22 degrees, left rotation was to 30 
degrees and right rotation was to 35 degrees.  There was pain 
in flexion, extension, and right lateral flexion, although 
more in extension and right lateral flexion than in forward 
flexion.  The examiner stated that the reported ranges of 
motion were performed with pain, fatigue, weakness, 
incoordination, and as altered by repetition.  There was no 
evidence of acute flare-ups associated with the lumbar spine.  
The diagnoses included, in pertinent part, mild 
osteoarthritis of lumbar L4 and L5 vertebrae with 
degenerative L3 through L5 and S1.

The examiner responded to specific questions about whether 
the arthralgia of the low back caused or aggravated arthritis 
of the lumbosacral spine essentially as follows: The 
arthralgia is only pain; pain does not cause arthritis, 
arthritis causes pain.

Subsequent to the January 1998 examination, the examiner 
reviewed the veteran's claims folder.  In report addenda of 
February and April 1998, the examiner reiterated that 
arthralgia was pain, i.e., a symptom - not a cause - of 
arthritis.  He reiterated his diagnosis of lumbosacral 
arthritis or degenerative joint disease, restating the x-ray 
findings of August 1996, and that the service-connected 
lumbosacral arthralgia did not cause the lumbosacral 
arthritis.

VA outpatient records from July 1985 to March 1998 are of 
record.  They show the veteran was seen repeatedly for 
complaints of pain in the low back, as well as other 
musculoskeletal complaints and diseases of other body 
systems.  He was treated with various nonsteroidal anti-
inflammatory drugs and other analgesic agents.  In July 1985, 
complaints of pain and limitations of motion in the low back 
were assessed as probably being osteoarthritis.  In the year 
from January 1990 to January 1991, his complaints of joint 
pains were variously characterized as arthralgia and 
arthritis.

A May 1991 orthopedic consultation revealed straight leg 
raising to 90 degrees sitting and to 65 degrees reclining 
with low back pain.  The veteran was tender at L4-S1, but not 
at the sciatic notches.  X-ray studies at that clinic showed 
slowly increasing degenerative changes from 1980 to 1991.

In December 1991, the veteran was seen complaining that he 
still had arthritis in the back.  Examination findings were 
essentially duplicative of those in May 1991.  The impression 
was degenerative arthritis of multiple joints, including the 
spine.  In June 1992, the lumbar range of motion was lateral 
bending to 25 degrees on each side, extension to 20 degrees, 
flexion to 65 degrees, and rotation to 30 degrees on each 
side.  The veteran was told to continue taking 800 mg. of 
ibuprofen three times a day.  In February 1995, an impression 
was probable degenerative joint disease with no evidence of 
systemic rheumatic disease.  In June 1996, the veteran 
complained of pain in all joints.  In August 1998, he 
complained of multiple joint pain. 

In December 2000, the veteran underwent a VA spine 
examination.  He reported that he first began to have slight 
discomfort in his low back in 1990.  His symptoms included 
mild pain while lifting heavy objects or when moving side to 
side while riding in a boat.  Gradually, the pain had 
worsened and he was currently unable to lift heavy objects, 
and experienced discomfort and stiffness when getting up from 
a sitting position.  He walked only rarely, and this resulted 
in lower extremity weakness.  There were no significant 
flare-ups of pain.  He would get some relief from ibuprofen 
but since he had knee and shoulder difficulties, most of his 
medication was for these problems than the back.  He did not 
use crutches, a brace, or a cane.  He denied any history of 
back injury or surgery.  He sat and read or watched 
television.  If he lived a relatively sedentary life, he did 
not have much pain.  

During the examination, the veteran walked with a wide gait 
and his feet apart.  When asked about this, he stated that 
when he tried to walk with his feet close together, he would 
become dizzy and fall.  The veteran displayed flexion to 80 
degrees and extension to 20 degrees.  Further motion was 
limited not by pain, but by stiffness.  The examiner was 
unable to either flex or extend the veteran's back further 
with active movement.  There was 20 degrees of lateral 
deviation of the lumbosacral spine.  There was no fatigue, 
weakness, or lack of endurance with repetitive use or during 
flare-ups, as there were no flare-ups unless the veteran 
became very active or lifted heavy objects.  Examination of 
the back muscles revealed no spasm or weakness.  There was 
mild tenderness at the lumbosacral junction.  The impression 
was osteoarthritis of the lumbosacral spine.  The examiner 
confirmed that he had reviewed the veteran's records, and 
concluded that there was "certainly nothing" indicating 
that the veteran had had back trouble or osteoarthritis prior 
to ten years before the examination.  

An x-ray of the lumbosacral spine exhibited mild arthritic 
changes with anterior and lateral vertebral body spurring of 
L1 through L5.  Moderate degenerative changes involving the 
facets were also noted.  

By a March 2001 supplemental statement of the case, the RO 
confirmed its prior determinations that the veteran was not 
entitled to service connection for arthritis of the back, and 
that he was not entitled to a rating in excess of 20 percent 
for arthralgia of the low back.  

In a September 2001 written brief presentation, the veteran's 
representative argued in favor of the veteran's claims.  The 
veteran's representative also raised the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001).


II.  Analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeals.

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran was notified 
that the evidence did not show that his lumbosacral arthritis 
had its onset during or was related to his active service, 
and that the severity of his service-connected arthralgia of 
the low back did not merit a higher rating.  Those are the 
issues in this case, and the discussions in a December 1998 
supplemental statement of the case, among other such 
documents over the course of this appeal, informed the 
veteran of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, VA treatment records, and private medical records.  
The veteran's October 1994 hearing testimony about a private, 
post-service diagnosis of arthritis, which he said was not of 
record, is exceedingly vague, especially in light of his next 
statement that it was the "Fort Myers doctors" who gave him 
the "arthritis bit."  The record indicates that "the Fort 
Myers doctors" are the staff at the VA Fort Myers Outpatient 
Clinic; the progress notes from that facility are of record.  
Additionally, there is of record an October 1951 private 
medical certificate indicating a diagnosis of probable 
arthritic changes.  In view of the vagueness of the veteran 
and the presence in the record of a private physician's 
statement reasonably consistent with the veteran's statement, 
there is no additional duty of the RO to seek these records.

The veteran also testified in June 1992 that he was seen, but 
not treated, at a Cleveland VA facility some time between 
separation and the 1960s.  There is of record the report of a 
1951 VA examination conducted in Cleveland.  Whereas that 
report is consistent with the veteran's testimony, and 
nothing else suggests the existence of other VA records from 
Cleveland, the Board concludes there are no VA records from 
Cleveland that could be constructively of record other than 
those actually of record.  The RO has discharged its duty to 
obtain records.

The veteran has been afforded numerous VA orthopedic 
examinations.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  The veteran has also 
testified on several occasions concerning his claims.  There 
is more than sufficient evidence of record to decide these 
claims properly and fairly.

Although the RO initially denied the veteran's claim for 
service connection as not well grounded, the veteran has been 
given notice of the laws and regulations pertaining to the 
requirements to establish service connection.  The 
substantive laws and regulations to be applied are the same 
as those of which the veteran has had notice.  Accordingly, 
there is no prejudice to him in deciding his claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

B.  Entitlement to service connection for arthritis of the 
lumbosacral spine

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Service connection for the veteran's diagnosed lumbosacral 
arthritis is not shown in any manner for which regulation 
specifically provides it may be shown.  The veteran is 
presumed to have had a sound spine on entrance into service, 
and no evidence contradicts that presumption.  See 38 C.F.R. 
§ 3.304(b) (2001).  Thus, whether service aggravated a 
preexisting condition is not at issue in this case.  See 38 
C.F.R. § 3.306 (2001).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2001).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

The March 1942 entrance examination did not indicate any 
abnormalities concerning the veteran's spine.  He was 
hospitalized in April 1944 for, in pertinent part, reports of 
back pain, but no arthritis was diagnosed.  Service medical 
records do not reflect any treatment concerning any arthritis 
of the back following the April 1944 hospitalization, and the 
separation examination report was negative concerning any 
musculoskeletal defects.  No evidence shows 10 percent 
disability due to lumbosacral arthritis during the year 
following separation from service.  Dr. Davis did not 
specifically mention low back pain in his 1946 report.  His 
reference to the back was to the right trapezium, not the 
lumbar spine, nor did he diagnose lumbosacral arthritis. 

Indeed, the first post-service record referencing 
"probable" arthritic changes in the veteran's back was the 
October 1951 private examination report, conducted more than 
five years after the veteran's discharge in November 1945.  
Thus, the preponderance of the evidence is against a finding 
that the veteran had chronic arthritis of the lumbosacral 
spine in service, or during the one-year post-service 
presumptive period.  38 C.F.R. §§ 3.307, 3.309(a) (2001).

Where chronicity of a disease is not shown in service (as in 
this case), service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b) (2001).

The Army Reserve did not mention the low back in its October 
1951 letter.  Dr. Scholnik mentioned arthritis changes of 
multiple joints in his October 1951 letter, but he did not 
take x-rays, and he diagnosed chronic lumbar strain, not 
arthritis, limiting his diagnosis to "probable arthritic 
changes."  Presumably the distinction was intentional and 
consistent with his findings.  Dr. Dobkins, in his October 
1951 statement, did not proffer a diagnosis of arthritis upon 
finding lumbar tenderness and limitation of motion.  The 
November 1951 VA examiner did not diagnose arthritis, despite 
noting slight pain in the low back with straight leg raising.  
The examiner noted there were otherwise negative signs of 
lumbosacral and sacroiliac disease.  

The July 1977 VA examiner found degenerative changes in the 
lumbar spine by x-ray, but the veteran reported the onset of 
low back pain only several years before.  While this 
statement is certainly credible, in that there was no reason 
to say it if it were not true, it weighs against the 
veteran's claim because it actually shows discontinuity in 
symptomatology.  It shows that the pain he complained of in 
1977 was not continuous with the condition noted some forty 
years earlier in service.  The May 1980 VA x-ray study was 
normal, when weighed against the positive 1977 x-ray finding.

The May 1991 orthopedic consultation report is credible as 
based on examination of the veteran and on review of the 
medical records, which is shown by the comments about changes 
seen in the low back over time.  Significantly, the examiner 
noted only slight increase in arthritic changes since 1980.  
The report is essentially consistent with the July 1977 and 
May 1980 medical evidence, all of which tends to show onset 
of the arthritis about that time and not in service.  

In June 1992, the veteran testified about the recent onset of 
low back pain.  His testimony in the context of a VA 
disability claim is adverse to his interest in obtaining 
service-connected disability compensation for lumbosacral 
arthritis, and for that reason, credible.  It is further 
persuasive evidence that the arthritis for which he now seeks 
service connection cannot be tied to any continuity of 
symptomatology with the back pain noted in service.  

The evidence of discontinuity of symptomatology is 
persuasive.  It is consistent with the medical evidence of 
the onset of lumbosacral arthritis sometime between about 
1977 and 1980.  Although the January 1998 examiner opined 
that the veteran's current arthralgia was attributable to his 
diagnosed arthritis, he certainly did not conclude that the 
arthralgia the veteran had in service was due to arthritis. 
The VA examiner concluded, after reviewing the records and 
examining the veteran, that there was "no evidence" that he 
had arthritis prior to 10 years before the examination.  
While x-ray reports actually suggest that the veteran's 
arthritis began perhaps as early as 1977 (over 40 years after 
discharge), the clear weight of the evidence is that any 
arthritis the veteran has now is not an entity continuous 
with the back pain in service. 

Finally, the veteran may establish service connection if all 
of the evidence, including that pertaining to service, shows 
that a disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  As noted above, the 
evidence does not permit such a conclusion.  No physician who 
has diagnosed the veteran as having lumbosacral arthritis has 
attributed it to his service.  When VA most recently obtained 
another examination to address specifically whether a current 
diagnosis was related to service, the examiner opined, after 
reviewing the available medical records, that there was "no 
evidence" that the arthritis had arisen until many decades 
after discharge. 

In sum, the preponderance of the evidence is against finding 
that a current lumbosacral arthritis was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001).  
When the preponderance of evidence is against a claim, it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to an increased rating for arthralgia of the 
low back, to include an extraschedular rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).   Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Medical reports be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  excess fatigability;  (e)  
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the elbow and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, and the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2001).

As determined above, the veteran is not service connected for 
lumbosacral arthritis, and the rating criteria pertaining to 
arthritis do not apply to rating arthralgia of the low back.  
The service-connected arthralgia is currently rated as 20 
percent disabling for limitation of motion.  The relevant 
rating criteria provide that slight, moderate, and severe 
limitation of lumbar motion is rated 10, 20, and 40 percent 
disabling, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).

Except for the July 1977 VA examination, the veteran's low 
back has consistently been without paravertebral muscle spasm 
on examination.  Thus, the rating criteria for lumbosacral 
strain (Diagnostic Code 5295) do not provide a more accurate 
basis for rating.

The VA examinations of March 1991, August 1996, January 1998, 
and December 2000 show that flexion of the spine ranged from 
80 to 56 degrees.  The examinations from August 1996 through 
December 2000 show extension of the spine ranged from 25 to 
20 degrees (extension was not specifically measured in the 
March 1991 report).  Motion in the other reported planes was 
essentially stable.  The ranges of flexion and extension do 
not reflect severe limitation of motion, nor do they nearly 
approximate severe limitation, thus the next higher rating is 
not warranted on that basis.  38 C.F.R. § 4.7 (2001).

Ratings based on limitation of motion alone must also 
consider pain, fatigue, incoordination, and the effect of 
repetitive motion on the level of disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  The January 1998 examiner noted that the ranges of 
motion he reported were in consideration of those factors.  
The VA examiner in December 2000 noted that the veteran's 
further motion was not limited by pain, but by stiffness.  He 
also noted that there was no fatigue, weakness, or lack of 
endurance with repetitive use or during flare-ups, as there 
were no flare-ups unless the veteran became very active or 
lifted heavy objects.  In any case, the Board has confidence 
that the findings reported represent an accurate picture of 
the extent of the veteran's disability.  

The evidence shows that the veteran is correctly compensated 
with a 20 percent rating for his service-connected arthralgia 
of the low back and the preponderance of the evidence is 
against a higher rating.  While the Board has considered the 
doctrine of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2001).  Therefore, 
the Board is unable to allow the veteran a higher evaluation 
for this disability.

The issue of entitlement to an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b) for the veteran's arthralgia of the 
low back has been raised by his representative in a September 
2001 written brief presentation.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2001).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case, the RO has not considered whether an 
extraschedular rating is appropriate for the veteran's 
service-connected low back disability.  When the Board 
addresses an issue that was not addressed by the RO, 
consideration must be given to whether the veteran will be 
prejudiced by the Board's consideration of the issue in the 
first instance.  Therefore, the Board must decide whether the 
veteran will be prejudiced by its consideration of this 
issue.

Although the relevant statutes and regulations regarding 
extraschedular ratings were not included in the March 2001 
supplemental statement of the case, the veteran's due process 
rights are not violated by this Board decision.  The Court 
has held that the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the Board 
does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  Bagwell, 9 Vet. App. at 339.

Since the veteran's representative has specifically raised 
this issue and had an opportunity to present argument on it, 
there is no prejudice to the veteran for the Board to 
consider it. See VAOPGCPREC 16-92 at 7-8.  The veteran has 
had a full opportunity to present evidence and argument on 
his claim for a higher rating, and the Board can fairly 
consider the claim for an extraschedular rating.  See also 
VAOPGCPREC 6-96 at 12- 13.

The schedular evaluations for the veteran's low back disorder 
are not inadequate. As fully detailed above, a higher 
disability rating is available under the schedular rating 
criteria for severe limitation of motion of the lumbar spine.  
However, the ranges of motion displayed by the veteran during 
numerous VA examinations do not meet the schedular criteria 
for a higher disability rating.  It does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the rating schedule's assignment of a 
20 percent evaluation for his level of disability.  The 
veteran has not required any periods of hospitalization, nor 
has he required any extensive outpatient treatment for this 
condition.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.

Referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.



ORDER

Service connection for arthritis of the lumbosacral spine on 
a direct basis is denied.  

An rating in excess of 20 percent for arthralgia of the low 
back, to include the issue of entitlement to an 
extraschedular evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

